Citation Nr: 1826724	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-37 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to November 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran stated that he could no longer work because of his PTSD in his notice of disagreement dated June 2013.  The Board has jurisdiction over the Veteran's claim for TDIU under Rice, which found that where a claimant or the record raises the question of unemployability due to the disability for which an increased rating is sought, an implied claim for TDIU is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  To date, there has only been only one VA examination of record that has detailed the extent of the Veteran's PTSD symptoms.  That examination was conducted in April 2013 for the purpose of determining service connection and did not provide sufficient detail regarding the occupational impact of the Veteran's PTSD.  

In order to determine the appropriate evaluation of the Veteran's PTSD, a new examination must elaborate on the severity of his symptoms, including their impact on his occupational capacity.  Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007) (finding that the once VA undertakes to provide an examination, it is obligated to ensure that the examination is adequate).  Additionally, a new examination will provide a more recent and accurate picture of the Veteran's disability.  Snuffer v. Gober, 10 Vet. App. 400, 403(1997) (noting that an examination must be sufficiently contemporaneous so as to assess the current nature, extent, and severity of the Veteran's service-connected disability).  



Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for a VA examination to assess the nature and current severity of the Veteran's service-connected PTSD and his occupational capacity.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies should be completed.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  Based on this review of the record and the examination and interview of the Veteran, the examiner should provide opinions that respond to the following: 

a) Describe all symptoms of the Veteran's service-connected PTSD, noting findings that would allow for application of the rating criteria under Diagnostic Code 9411.

b) The examiner should specifically address whether the Veteran's service-connected disabilities (PTSD and diabetes mellitus) prevent him from obtaining or maintaining substantially gainful employment that his educational and occupational experience would otherwise permit him to take.  The examiner is not to consider the Veteran's age or nonservice-connected disabilities when considering the Veteran's employability.  The examiner should provide rationale for any opinion provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).


2. After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the record to the Board. 


The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




